Citation Nr: 0115714	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-11 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome, history of senile dementia.

2.  Entitlement to an increased disability evaluation for 
psychoneurosis, anxiety-depression, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to August 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) in which the RO denied service 
connection for organic brain syndrome, history of senile 
dementia and denied the veteran's request for a disability 
evaluation in excess of 10 percent for psychoneurosis, 
anxiety-depression.  


FINDINGS OF FACT

1.  Organic brain syndrome with a history of senile dementia, 
is not shown by competent medical evidence to be causally or 
etiologically related to service.  

2.  The veteran's psychoneurosis, anxiety-depression is not 
manifested by more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
such as: depressed mood and anxiety.


CONCLUSIONS OF LAW

1.  Organic brain syndrome with a history of senile dementia 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
(2000).

2.  The criteria for a 30 percent disability evaluation for 
psychoneurosis, anxiety-depression have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
organic brain syndrome with a history of senile dementia and 
also entitlement to a disability evaluation in excess of 10 
percent for psychoneurosis, anxiety-depression.  The Board 
initially notes that during the pendency of this appeal, a 
bill was passed that eliminates the need for a claimant to 
submit a well-grounded claim and amplifies the VA's duty to 
assist a claimant in the development of his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5100-5107, 5126).  This legislation now necessitates the 
Board to proceed directly to an adjudication of the merits of 
a service connection claim (provided the Board finds that the 
VA has fulfilled its duty to assist) without determining 
whether the claim is well grounded.  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claims for service connection and for an increased disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In a March 2000 rating decision, and a June 2000 
Statement of the Case (SOC), the RO notified the veteran of 
all regulations pertinent to service connection claims as 
well as regulations pertinent to his claim of entitlement to 
an increased disability evaluation.  The RO advised the 
veteran that his claim was denied because the evidence did 
not show that the veteran had organic brain syndrome during 
service or that his currently diagnosed organic brain 
syndrome is related to his period of service in any way.  
Additionally, the evidence did not warrant the assignment of 
a disability evaluation in excess of 10 percent for 
psychoneurosis, anxiety-depression.  The veteran was afforded 
an examination in October 1999 and the RO also provided the 
veteran and his representative an opportunity to present 
argument on this matter.  Accordingly, the Board is satisfied 
that the veteran was ensured due process of law as a result 
of the actions taken by the RO. 
The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the VA 
examination that was conducted, the Board finds that no 
further assistance is necessary for an equitable adjudication 
of the current appeal.  Therefore, the Board will proceed 
with the adjudication of the veteran's appeal.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may be presumed for 
certain disorders and diseases, if they became manifest to a 
degree of 10 percent within one year (or three years in the 
case of tuberculosis) from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In this case, the veteran claims entitlement to service 
connection for organic brain syndrome.  The veteran's service 
medical records show that the veteran sought treatment in the 
mental hygiene clinic in May and June 1967, because he had 
engaged in unprovoked fighting.  He reported a history of 
nervous trouble as a child.  The veteran was returned to duty 
without apparent residuals.  Upon his discharge in May 1968, 
the veteran was noted to have had difficulty with subjective 
nervousness, but it was noted to be of "no significance."

Post-service medical records show that the veteran was 
afforded a VA examination in April 1970.  He reported being 
quite nervous.  The diagnoses were psychoneurosis with 
anxiety-depression.

VA outpatient treatment records dated January 1977 to 
September 1980 indicate that the veteran reported a history 
of nervousness in August 1980 and in September 1980, the 
veteran was assessed with chronic anxiety.  The veteran was 
afforded another VA examination in October 1980.  The 
diagnosis of psychoneurosis, anxiety-depression was 
continued.  VA outpatient treatment records dated February 
1993 to November 1993 reveal that the veteran continued to 
seek treatment for anxiety.  He was shown to be under stress 
due to his impending divorce.  

The veteran was afforded another VA examination in February 
1994.  Mental status examination revealed that the veteran 
was given to easy outbursts of anger.  He was angry and his 
reaction time was long.  He was diagnosed with cognitive 
deficiency and generalized anxiety with depression.  He was 
also diagnosed with mild organic brain syndrome and mild 
senile dementia.  

The most recent evidence of record is an October 1999 VA 
examination report.  At that time, the veteran was shown to 
have an extremely poor memory, poor concentration and was 
easily irritated.  He was diagnosed with organic brain 
disorder based on symptoms of disturbance of recent and 
remote memory, impairment of concentration and spatial 
orientation and diagnosed with generalized anxiety based on 
symptoms of irritability, restlessness and social withdrawal 
and impaired interpersonal relationships.  

A review of the evidence shows that the veteran was not 
treated for or diagnosed with organic brain syndrome and 
senile dementia during service.  The veteran was not 
diagnosed with this disorder until February 1994, almost 26 
years after his discharge from service.  Further, there is no 
indication that his organic brain syndrome and history of 
senile dementia are in any way related to any incident of 
service.  There is no evidence beyond the veteran's 
contentions to establish that his currently diagnosed organic 
brain syndrome with history of senile dementia is related to 
his period of service.  As the veteran is a layperson with no 
medical training or expertise, his contentions, alone, do not 
constitute competent medical evidence upon which to base a 
grant of service connection.  See Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions).  

The record does not present an approximate balance of 
positive and negative evidence as to any material issue and 
the preponderance of the evidence is against the veteran's 
claim.  Consequently, because a state of equipoise of the 
positive evidence and the negative evidence does not exist, 
the benefit-of-the-doubt doctrine is not applicable to this 
case.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  As such, the veteran's claim must be 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for psychoneurosis, anxiety-depression. 

The veteran also claims entitlement to a disability 
evaluation in excess of 10 percent for psychoneurosis, 
anxiety-depression.  The veteran contends that his current 
disability evaluation does not accurately reflect the 
severity of his symptomatology.   

As previously noted, during the pendency of the veteran's 
appeal, there was a major change in the law which eliminates 
the need for a claimant to submit a well-grounded claim and 
amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  However, the 
Board is satisfied that the veteran was ensured due process 
of law as a result of the actions taken by the RO and no 
further assistance is necessary for an equitable adjudication 
of this aspect of the veteran's appeal.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In a May 1970 rating decision, the RO granted service 
connection and assigned a 10 percent disability evaluation 
for psychoneurosis, anxiety-depression pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 9400.  Thereafter, the 
veteran's 10 percent disability evaluation was continued in 
March 1994 and March 2000 rating decisions.  DC 9400 provides 
for a 10 percent evaluation for generalized anxiety disorder 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

A 30 percent disability evaluation is assignable with the 
presence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is applicable where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
appropriate.  

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In this case, the RO continued the veteran's 10 percent 
disability evaluation based on the review of an October 1999 
VA examination report.  The October 1999 VA examination 
report reflects that the veteran attended the examination 
with his wife.  The veteran's wife advised the VA examiner 
that the veteran's memory was failing and that he would 
probably not be able to provide reliable information.  The 
veteran reported that he had been unemployed for five years 
as a result of his nerves and a problem with his knees.  The 
veteran indicated that during waking hours, he spent his time 
looking out the window.  The veteran's wife stated that the 
only bright spot in the day for the veteran was visiting with 
his grandchildren.  The veteran indicated that he was not 
involved in any social activities and his wife stated that 
she did not leave the veteran alone, because on previous 
occasions he had gotten lost and had been taken into custody 
by the police.  The veteran's wife also indicated that the 
veteran's memory was very poor and that he was no longer able 
to go to the store for her, because he would come home empty 
handed or with the wrong items.  The veteran's wife also 
stated that she no longer allowed the veteran to drive and 
that he had to be urged to bathe and to change his clothes.  
The veteran's wife reported that the veteran had a volatile 
temper with poor temper control and that he "chewed people 
out," because he believes that he is right and that everyone 
else is stupid and wrong.  The examiner made the following 
objective findings:  the veteran was easily irritated but 
attempted to cooperate with the examination; his speech was 
short and abrupt but coherent; his memory for both recent and 
remote events was poor as was his concentration and 
orientation especially his spatial orientation; his thoughts 
were organized and there was no evidence of delusions or 
hallucinations or bizarre behavior.  Diagnoses were organic 
brain disorder manifested by disturbance of recent and remote 
memory, impairment of concentration and spatial orientation 
and generalized anxiety manifested by irritability, 
restlessness and social withdrawal and impaired interpersonal 
relationships.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50 for the veteran's organic brain 
disorder and a GAF score of 60 for generalized anxiety. 

In reviewing the rating criteria in relation to the veteran's 
psychoneurosis, anxiety-depression, the Board finds that the 
veteran's disability picture attributable to this disorder is 
most consistent with a 30 percent disability evaluation.  The 
evidence does not suggest that his symptoms have resulted in 
occupational and social impairment with reduced reliability 
and productivity to warrant a 50 percent disability 
evaluation.  Specifically, the clinical evidence does not 
show that the veteran suffers from flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, and impaired abstract 
thinking solely attributable to his psychoneurosis with 
anxiety-depression. 

Rather, the veteran's symptom complex most closely fits 
within the criteria for a 30 percent evaluation.  The 
evidence shows that the veteran does not engage in any social 
activities and spends most of his days at home looking out 
the window.  He does interact with his grandchildren, but it 
is also indicated that he has a volatile temper with poor 
temper control and that he "chew[s] people out."  
Additionally, he needs encouragement to address personal 
needs including bathing and changing his clothing.  The VA 
examiner concluded that the veteran's psychoneurosis with 
anxiety-depression was manifested by irritability, 
restlessness, social withdrawal and impaired interpersonal 
relationships.  Further, the examiner was able to distinguish 
between the veteran's psychiatric disorders and concluded 
that the veteran's disturbance of recent and remote memory 
and impairment of concentration and spatial orientation were 
attributable to his organic brain disorder.

The VA examiner assigned the veteran a GAF score of 60 for 
generalized anxiety.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 4.130, a 
GAF score of 60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  While not controlling, the Board finds the GAF 
score probative and also consistent with a 30 percent rating. 

In reaching this decision, the Board also considered the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  The veteran has not asserted, and the 
evidence does not show, that his psychoneurosis with anxiety-
depression alone has caused marked interference with 
employment (beyond that contemplated by the assigned 
evaluations) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1)(2000) have not been met.   

Based on the foregoing evidence, the Board finds that the 
veteran's disability picture is more nearly approximated by 
the criteria for a 30 percent evaluation and the veteran's 
claim for an increased disability evaluation is granted. 


ORDER

Service connection for organic brain syndrome with history of 
senile dementia is denied.

A 30 percent disability evaluation for psychoneurosis, 
anxiety-depression is granted subject to the criteria that 
govern the payment of monetary awards.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

